Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 1 of 8




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:19-cv-20736-GAYLES/OTAZO-REYES


  CAPITAL SALES & MARKETING, INC.,

           Plaintiff,

  v.

  NCL (BAHAMAS) LTD., a Bermuda
  Company doing business as Norwegian
  Cruise Line,

        Defendant.
  _______________________________________/


                                                        ORDER

           THIS CAUSE comes before the Court on Defendant NCL (Bahamas) Ltd. d/b/a

  Norwegian Cruise Line’s Motion to Dismiss Amended Complaint (the “Motion”) [ECF No. 29].

  The Court has reviewed the Motion and the record and is otherwise fully advised. For the reasons

  that follow, the Motion is granted in part and denied in part.

                                                  BACKGROUND 1

           This action stems from a business relationship between Plaintiff Capital Sales &

  Marketing, Inc., a vendor and supplier, and Defendant NCL (Bahamas) Ltd. d/b/a Norwegian

  Cruise Line. Between July 25, 2018 and February 20, 2019, Plaintiff supplied Defendant with fresh

  and frozen seafood products through several individual transactions, each of which the parties

  memorialized through a purchase order that included “Purchase Order Terms & Conditions” (the


  1
    As the Court is proceeding on a motion to dismiss, it accepts Plaintiff’s allegations in the Amended Complaint as
  true. See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (stating that when
  reviewing a motion to dismiss, a court must construe the complaint in the light most favorable to the plaintiff and take
  the factual allegations therein as true).
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 2 of 8




  “Contract”). [ECF No. 21-2 at 3–7]. The Contract contains specific conditions, product

  specifications, and delivery requirements, and states in pertinent part:

           First occurrence of non-compliance in accordance with the [Contract] will result in
           probation status for Seller. Any subsequent occurrence of non-compliance will
           result in [a] 3% penalty of commercial invoice value to Seller. The penalty will be
           deducted from the amount due to be paid by Buyer from Seller’s commercial
           invoice. . . .

           Without limiting its remedies at law or in equity, Buyer may (i) unilaterally reject
           and refuse any Goods, Services, and Work Product and cancel without liability
           whatsoever, all or any part of this [purchase order], if Seller fails to deliver all or
           any part of the Goods, Services, and Work Product in accordance with the terms
           hereof; and (ii) purchase elsewhere and charge Seller with any loss incurred
           thereon. . . .

           The Parties agree that any product which has not been signed for by Buyer or
           Buyer’s agent as being received shall be deemed to not have been delivered. Seller
           hereby agrees that Buyer will not be liable for the payment of any products which
           have not been signed for by Buyer or Buyer’s agent.

  [ECF No. 21-2 at 4 ¶¶ 13, 16, & 17]. The Contract also stipulates that Florida law controls. Id. at

  3 ¶ 2.

           Through several individual transactions that have not been paid to date, Defendant ordered

  and received seafood and other products from Plaintiff totaling $667,753.10. Additionally,

  Defendant refused to accept $99,924.84 worth of inventory and $435,200.00 in additional products

  that it ordered from Plaintiff. In total, Defendant owes Plaintiff in excess of $1,202,877.90.

  Plaintiff maintains that it strictly adhered to all the terms of the Contract and that Defendant failed

  to pay for the goods and services rendered.

           On February 25, 2019, Plaintiff filed its original complaint, [ECF No. 1], which the Court

  dismissed without prejudice as a “shotgun” pleading. [ECF No. 20]. On April 30, 2019, Plaintiff

  filed an Amended Complaint for breach of contract (Count I) and quantum meruit (Count II) based

  on Defendant’s failure to pay Plaintiff for the goods and services rendered. [ECF No. 21]. On June



                                                     2
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 3 of 8




  7, 2019, Defendant filed the instant Motion, arguing that the Contract negates Plaintiff’s breach of

  contract claim and that Plaintiff fails to properly plead a quantum meruit claim.

                                        LEGAL STANDARD

          To survive a motion to dismiss brought pursuant to Federal Rule of Civil

  Procedure 12(b)(6), a claim “must contain sufficient factual matter, accepted as true, to ‘state a

  claim to relief that is plausible on its face,’” meaning that it must contain “factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007)). While a court must accept well-pleaded factual allegations as true,

  “conclusory allegations . . . are not entitled to an assumption of truth—legal conclusions must be

  supported by factual allegations.” Randall v. Scott, 610 F.3d 701, 709–10 (11th Cir. 2010). “[T]he

  pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120

  (11th Cir. 2006), and the allegations in the complaint are viewed in the light most favorable to the

  plaintiff. Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir. 2016). At bottom,

  the question is not whether the claimant “will ultimately prevail . . . but whether his complaint [is]

  sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011)

  (internal quotation and citation omitted).

                                               DISCUSSION

         A.      Breach of Contract

         Defendant argues that the breach of contract claim must be dismissed because the exhibits

  attached to the Amended Complaint negate and contradict Plaintiff’s claims. In Florida, “[t]he

  elements of a breach of contract action are (1) a valid contract; (2) a material breach; and (3)

  damages.” Beck v. Lazard Freres & Co., LLC, 175 F.3d 913, 914 (11th Cir. 1999) (citing Abruzzo



                                                    3
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 4 of 8




  v. Haller, 603 So. 2d 1338, 1340 (Fla. 1st DCA 1992)). The Court finds that Plaintiff adequately

  pleads its breach of contract claim in the Amended Complaint. Plaintiff alleges the existence of a

  valid contract between the parties as exhibited in the multiple purchase orders. Plaintiff argues that

  Defendant breached the Contract by “failing to make payment in the invoiced amount for goods

  sold and delivered, and by failing to accept product[s] purchased and held by” Plaintiff on

  Defendant’s behalf. [ECF No. 21 at 2 ¶¶ 7–8]. Plaintiff also claims that it suffered damages in

  excess of $1,202,877.90 as a result of Defendant’s breach. Id. at 3 ¶ 10.

         Defendant does not dispute that Plaintiff properly alleges the elements of a breach of

  contract claim—for example, by failing to allege one of the elements. Rather, Defendant argues

  that the language of the Contract precludes Plaintiff’s claim because (1) Defendant did not sign

  for the disputed products and (2) Plaintiff did not “strictly comply” with the “requisite terms and

  conditions, product specifications, and delivery requirements.” Defendant points to specific

  contractual provisions and examples of Plaintiff’s alleged failure to “strictly comply” with the

  Contract, as exhibited in the attachments to the Amended Complaint.

         Generally, a district court may “consider exhibits attached to a complaint in ruling on a

  motion to dismiss, and if the allegations of the complaint about a particular exhibit conflict with

  the contents of the exhibits itself, the exhibit controls.” Hoefling v. City of Miami, 811 F.3d 1271,

  1277 (11th Cir. 2016) (citations omitted); see also Fed. R. Civ. P. 10(c) (“A copy of a written

  instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”). And, in

  determining whether a breach of contract exists, “where the language of a contract is unambiguous

  and not subject to conflicting inferences, construction of the contract is a question of law for the

  court.” Maor v. Dollar Thrifty Auto. Grp., Inc., 303 F. Supp. 3d 1320, 1324 (S.D. Fla. 2017)




                                                    4
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 5 of 8




  (quoting Tulepan v. Roberts, No 14-CIV-80574, 2015 WL 235441, at *14 (S.D. Fla. Jan. 16,

  2015)).

            Defendant’s arguments essentially require the Court to analyze and interpret the language

  of the Contract and come to conclusions as to what transpired between the parties and the reasons

  for the parties’ respective actions. However, the exhibits attached to the Amended Complaint do

  not conclusively show that Plaintiff is barred from bringing a breach of contract claim, nor do they

  negate Plaintiff’s allegations. Rather, the parties differing interpretations of the Contract and

  whether their independent actions constitute a breach “demonstrate that this issue is not ripe for

  decision at the motion to dismiss stage.” Larach v. Standard Chartered Bank Int’l (Americas) Ltd.,

  724 F. Supp. 2d 1228, 1239 (S.D. Fla. 2010). Defendant’s arguments are more properly presented

  at summary judgment, following discovery and a fully-developed record. See Mt. Hawley Ins. Co.

  v. Pallet Consultants Corp., No. 06-CIV61773, 2009 WL 395335, at *3 (S.D. Fla. Feb. 17, 2009)

  (“The arguments made by [defendant] raise issues of fact which this Court cannot resolve on a

  motion to dismiss. After discovery and upon a motion for summary judgment, the Court will be in

  a better position to draw conclusions based upon evidence presented on these issues.”). Because

  the meaning and application of the terms of the Contract have yet to be determined, the Motion is

  denied as to the breach of contract claim.

            B.     Quantum Meruit

            Defendant also seeks to dismiss Plaintiff’s quantum meruit claim, arguing that Plaintiff

  failed to allege that an adequate remedy at law is not available and failed to allege that Defendant

  contests the validity of the Contract. Quantum meruit is a “legal doctrine which, in the absence of

  an express agreement, imposes legal liability on a contract that the law implies from facts where

  one receives goods or services from another . . . where . . . a reasonable person receiving such



                                                    5
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 6 of 8




  benefit would ordinarily expect to pay for it.” Safeguard Support Servs., LLC v. Nationwide

  Referral Servs., LLC, No. 11-CIV-61977, 2011 WL 12317971, at *12 (S.D. Fla. Dec. 15, 2011)

  (quoting Osteen v. Morris, 481 So. 2d 1287, 1289–90 (Fla. 5th DCA 1986)). To properly bring a

  claim for quantum meruit, a plaintiff must show that:

         (1) the plaintiff has conferred a benefit on the defendant; (2) the defendant has
         knowledge of the benefit; (3) the defendant has accepted or retained the benefit
         conferred; and (4) the circumstances are such that it would be inequitable for the
         defendant to retain the benefit without paying fair value for it.

  Posely v. Eckerd Corp., 433 F. Supp. 2d 1287, 1314 (S.D. Fla. 2006) (citing Hull & Co., Inc. v.

  Thomas, 834 So. 2d 904, 907 (Fla. 4th DCA 2003)); see also Merle Wood & Assocs., Inc. v. Trinity

  Yachts, LLC, 714 F.3d 1234, 1237 (11th Cir. 2013) (quoting Com. P’ship 8098 Ltd. P’ship v.

  Equity Contracting Co., Inc., 695 So. 2d 383, 386 (Fla. 4th DCA 1997)) (reciting the elements of

  a quantum meruit claim).

         “Quantum meruit is premised upon the absence of an express and enforceable agreement;

  accordingly, the existence of a valid, written contract between the parties necessarily precludes the

  doctrine’s application.” Daake v. Decks N Such Marine, Inc., 201 So. 3d 179, 181 (Fla. 1st DCA

  2016) (citing Corn v. Greco, 694 So. 2d 833, 834 (Fla. 2d DCA 1997)); see also Energy Smart

  Indus., LLC v. Morning View Hotels-Beverly Hills, LLC, 112 F. Supp. 3d 1330, 1337 (S.D. Fla.

  2015) (citations omitted) (“[A] plaintiff cannot pursue an equitable theory, such as unjust

  enrichment or quantum meruit, to prove entitlement to relief if an express contract exists.”). “A

  quantum meruit action may lie ‘where there is no enforceable express or implied in fact contract

  but where the defendant has received something of value.’” Posely, 433 F. Supp. 2d at 1314

  (quoting Com. P’ship 8098 Ltd. P’ship, 695 So. 2d at 387). Thus, while a plaintiff may pursue

  inconsistent or alternative theories of relief, see Fed. R. Civ. P. 8(d)(2), a claim for quantum meruit

  must be dismissed where an express contract exists. See, e.g., Mancini Enters., Inc. v. Am. Exp.

                                                    6
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 7 of 8




  Co., 236 F.R.D. 695, 699 (S.D. Fla. 2006) (plaintiff permitted to plead equitable claims in the

  alternative because “the existence of express contracts between the Parties ha[d] yet to be proven”

  but would be dismissed if an express contract did exist); see also Cross v. Strader Const. Corp.,

  768 So. 2d 465, 466 (Fla. 2d DCA 2000) (“Quantum meruit damages cannot be awarded when an

  enforceable contract exists.” (citation omitted)); Corn, 694 So. 2d at 834 (“Quantum meruit relief

  is founded upon the legal fiction of an implied contract. This fiction cannot be maintained,

  however, when the rights of the parties are described in a written contract.” (citations omitted)).

          The Court finds that Plaintiff’s quantum meruit claim fails for two reasons. First, Plaintiff

  fails to allege all the elements of a quantum meruit claim. Plaintiff properly alleges that it conferred

  a benefit on Defendant in excess of $1,202,877.90 and Defendant had knowledge of the benefit.

  See [ECF No. 21 at 3 ¶¶ 12–13]. However, Plaintiff fails to allege that Defendant accepted or

  retained the benefit conferred or that it would be inequitable for Defendant to retain the benefit.

  See Posely, 433 F. Supp. 2d at 1314 (citation omitted).

          Second, Plaintiff fails to properly bring its quantum meruit claim in the alternative. Here,

  neither party challenges the existence, validity, or enforceability of the Contract in dispute; instead,

  both equally rely on it to bring forth their claims. See, e.g., Energy Smart Indus., LLC, 112 F. Supp.

  3d at 1337 (“[B]ecause both parties agree that there exists a valid and enforceable express contract,

  . . . [plaintiff’s] equitable claims do not survive.”); see also Southgate Constructors, LLC v. Renar

  Dev. Co., No. 07-CIV-14332, 2008 WL 11333294, at *2 (S.D. Fla. Jan. 18, 2008), report and

  recommendation adopted, 2008 WL 11331845 (S.D. Fla. Feb. 29, 2008) (“The undisputed

  existence of a contract . . . generally defeats . . . quantum meruit . . . [because it] contradicts the

  very basis of quasi-contract theory.”). Moreover, Plaintiff attaches to its Amended Complaint the




                                                     7
Case 1:19-cv-20736-DPG Document 66 Entered on FLSD Docket 10/23/2020 Page 8 of 8




  Contract at issue. See [ECF No. 21-1]. Because neither party challenges the existence of a contract

  governing the parties’ actions, Plaintiff’s quantum meruit claim must be dismissed.

                                          CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that:

         1.      Defendant NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Line’s Motion to Dismiss

                 Amended Complaint, [ECF No. 29], is DENIED as to Count I (breach of contract)

                 and GRANTED as to Count II (quantum meruit); and

         2.      Count II (quantum meruit) of the Amended Complaint, [ECF No. 21], is

                 DISMISSED without prejudice.

         DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of October, 2020.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  8
